639 F.2d 306
81-1 USTC  P 9347
Frank M. BURKE, Jr., Plaintiff-Appellant,v.G. William MILLER, Secretary of the Treasury, et al.,Defendants-Appellees.
No. 80-1558

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Unit A
Jan. 23, 1981.
Appeal from the United States District Court for the Northern District of Texas; Barefoot Sanders, Judge.
Thompson & Knight, James Yuill Robb, III, Buford P. Berry, Emily A. Parker, Dallas, Tex., for plaintiff-appellant.
M. Carr Ferguson, Asst. Atty. Gen., Michael L. Paup, Richard Farber, Daniel F. Ross, Attys., Tax Div., Dept. of Justice, Washington, D. C., Kenneth J. Mighell, U. S. Atty., Fort Worth, Tex., for defendants-appellees.
Before GEE, RUBIN and RANDALL, Circuit Judges.
ALVIN B. RUBIN, Circuit Judge:


1
The reasons the district court lacks jurisdiction are fully set forth in its lucid opinion.  Burke v. Blumenthal, 504 F. Supp. 35 (N.D.Tex.1980).  We affirm the dismissal of this case for lack of jurisdiction.


2
The appellants argue that it is clear the government could not ultimately prevail on the merits under any circumstances.  For the reasons set forth in the government's brief, the likelihood of government success is neither foreclosed nor negligible.  It is, indeed, substantial.


3
The ability to fill more than 36 pages with no more than legal spun sugar does not make an argument substantial.  The appeal is frivolous, and we award double costs.  Rule 38 F.R.A.P.  Because this appears to be adequate sanction, we refrain from awarding damages.


4
AFFIRMED.